Citation Nr: 0902658	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-41 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), to include a claim that an 
August 1993 rating decision is not final.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an initial evaluation in excess of 40 
percent for the residuals of a lumbar spine injury, including 
a claim for an increased evaluation on an extraschedular 
basis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1968 to August 1970.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) ) in 
North Little Rock, Arkansas.  The Board denied the claims by 
an April 2006 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC or Court).

The parties submitted a Joint Motion for a Remand in October 
2007.  The Court issued an October 2007 Order which 
incorporated the Joint Motion for a Remand.  The Order 
vacated and remanded all three issues addressed in the 
Board's April 2006 decision.  
 
In April 2006, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge at the RO.  In June 2008, 
the veteran testified before a Veterans Law Judge by 
Videoconference hearing in August 2008.  Transcripts of both 
hearings are of record.  The 2006 and 2008 hearings were 
conducted by two different Veterans Law Judges, but addressed 
essentially the same claims.  The following decision is 
therefore addressed by a panel of three Judges which includes 
both Judges who conducted the Board hearings.  38 C.F.R. 
§ 20.707 (2008).

The veteran argues that new and material evidence was not 
required to reopen an August 1993 rating decision because 
that decision is not final.  The Board finds that the issue 
on appeal is more accurately stated as described on the title 
page of this decision.  

The RO denied a claim for total compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU) in February 2005.  The veteran did not 
disagree with or appeal that decision in any timely 
communication with the RO.  The veteran's discussion of his 
employability during testimony before the Board does not 
constitute disagreement or appeal of the issue to the AOJ.  
38 C.F.R. §§ 19.25, 19.26, 20.20.201 (2008).  No claim of 
entitlement to TDIU is before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the August 1993 rating decision, 
which, in pertinent part, denied service connection for PTSD, 
is not final because the decision was not issued to him.  No 
cover letter which would establish that the decision was 
issued to the veteran is of record.  A VA Form 21-8947, 
Compensation and Pension Award, relating to a 1992 claim is 
of record.  This form includes a notation "DICTATED LETTER 
REQUIRED."  The form states that a "Wang letter" was sent, 
and that "SIRS (Special Issue Ratings System) [was] 
updated."  The form includes signatures dated in early 
September 1993.  The Board is unable to find any notation 
which appears, on its face, to verify that notice about 
disagreement, appeal, and time limitations for disagreement 
or appeal were issued with the rating decision.  

The RO should provide any duplicate of the letter sent to the 
veteran in August 1993 or September 1993, or a printout from 
a computer system, to include SIRS, which might provide 
additional information about the letter sent to the veteran 
or note whether attachments about procedures for disagreement 
or appeal were sent.  The RO should include an explanation of 
any information obtained from a computerized system, 
including explanation of any notation which indicates when 
notice was sent to the veteran or indicates the content of 
the notice or attachments to the notice.  The RO should 
provide copies of any policies or procedures in place at that 
time which would be relevant to establish whether required 
notice of appellate procedures was issued.

The veteran contends that he incurred a cervical spine 
disorder in service or as a result of a service-connected 
lumbar spine disability.  The veteran reported, in July 2004, 
that he underwent cervical spine fusion as the result of a 
motor vehicle accident in service; however, the service 
medical records include no notation that the veteran 
underwent cervical spine fusion or had a cervical spine scar.  
The veteran testified, in September 2008, that he underwent 
cervical fusion in 1989 at Southwest Medical Center.  The 
veteran should be afforded the opportunity to identify any 
clinical evidence available from surgical treatment of the 
cervical spine, and any available employment medical records, 
such as on-the-job accident records, which might be relevant 
to show when a cervical spine disorder was treated and the 
etiology of the cervical spine disorder.  The veteran should 
be afforded the opportunity to identify records of his 
treatment at the time of and following the on-the-job 
accident, as those records might disclose the veteran's 
condition prior to the accident.  

The veteran should be afforded the opportunity to identify 
records his private hospitalization for treatment following a 
car accident in service, as well as records of post-service 
treatment of his lumbar spine disability, as those treatment 
records might be relevant to support the veteran's lay 
contentions that he had cervical spine pain chronically and 
continuously following a car accident incurred in service and 
prior to the industrial accident in the early 1990s.

The veteran should be advised that evidence, including non-
clinical evidence, proximate to his service discharge in 1970 
would be more persuasive than evidence following the on-the-
job accident.  The RO should review of the additional 
evidence added to the claims file since the February 2005 
rating decision, including during the course of this Remand.  
If the RO determines that, even with consideration of the 
veteran's lay testimony as to chronicity and continuity of 
neck pain, no VA examination is required, the RO should 
explain the basis for that determination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  An additional letter notifying the veteran 
of VA's duties to assist and notify him should 
be issued.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate his claim of service 
connection, and the types of evidence that 
would substantiate his claim that notice of an 
August 1993 rating decision was not issued by 
the RO.  The RO should notify the veteran of 
the information and evidence he is responsible 
for providing, and notify the veteran of the 
information and evidence VA will attempt to 
obtain, e.g., that VA will make reasonable 
efforts to obtain relevant records not in the 
custody of a Federal department or agency and 
will make as many requests as are necessary to 
obtain relevant records from a Federal 
department or agency.  The letter should also 
notify the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The veteran should be advised of the types 
of alternative evidence which might assist him 
to substantiate the claims, including, but not 
limited to, statements from friends, former 
employees or present employees, customers, or 
others who may have observed relevant 
symptoms, reports of examinations for 
insurance purposes, and the like.  In 
particular, statements from employers as to 
the reasons for the veteran's decrease in 
hours worked, accommodations made for a 
service-connected disability, or reasons for 
termination of employment would be relevant 
evidence.

3.  The veteran should be requested to provide 
a current financial status report for the 
period from the date of his claim in September 
2003, including the period one year prior to 
submission of that claim.  He should also be 
requested to take the steps necessary to 
provide all evidence he has or can obtain that 
would substantiate the nature of his 
occupational activities since September 2002 
and the earnings derived there from.  The 
veteran should be advised that income tax 
returns, earning statements from the Social 
Security Administration, or statements from 
employers, would be the most persuasive 
evidence that his employment was no more than 
marginal.

If the veteran fails to respond to the RO's 
inquiry, a social and industrial survey, to 
include a face to face meeting with the 
veteran, should be conducted to secure this 
information.

4.  Obtain a complete record of the veteran's 
outpatient VA clinical records since June 
2005.  Obtain any available list of the 
veteran's outpatient appointments.  Include 
the list with the outpatient records.

5.  The veteran should be asked to authorize 
release of records of treatment at Southwest 
Medical Center, Little Rock, from 1989 to the 
present.  He should be afforded an opportunity 
to identify more specifically when he 
underwent cervical spine fusion and to 
identify the facility at which that surgical 
treatment was rendered, and those records 
should be requested, if records from Southwest 
Medical Center do not include records of 
cervical spine surgery.  Records from Ouachita 
Medical Center and form "Stephens clinic" 
should also be requested, after authorization 
from the veteran.

The veteran should be afforded the opportunity 
to submit or identify any records of treatment 
for a back or neck disorder which are not yet 
of record, including records prior to 1992 of 
a lumbar spine injection.  The veteran should 
further identify treatment in  "1990" at 
"El Dorado" (referenced in the March 2004 VA 
examination report) as no records were 
obtained after the veteran submitted a 
September 2003 release for records from "Dr. 
Bells" at El Dorado, Arkansas.  The veteran 
should identify any employee medical records 
from his employment as an assembler (General 
Dynamics, 1983-1990), employment prior to 
1983, or employment since 1990.  Records of 
any non-VA treatment of a service-connected 
disability since June 2005, or any other 
relevant private treatment record identified 
by the veteran and not yet associated with the 
claims files, should be requested.  

6.  Ask the veteran to identify or submit any 
records of disability benefits sought or 
granted from any source other than VA.  The RO 
should provide copes of or a summary of 
information obtained from the Social Security 
Administration in December 2006, described as 
"CD only."  No CD appears in the record 
before the Board.    

7.  Then, the RO should determine whether the 
veteran is entitled to VA examination of the 
cervical spine.  If so, VA examination of the 
cervical spine should be conducted to 
determine the etiology of a cervical spine 
disorder, to include the etiology underlying a 
cervical spine fusion and the onset of such 
etiology.

8.  The RO should determine, after review of 
all evidence, including the veteran's 
testimony at his 2006 and 2008 hearings before 
the Board, whether referral for extraschedular 
consideration for an evaluation in excess of 
40 percent for a lumbar spine disability is 
warranted.  If VA examination is required in 
order to determine whether such referral is 
warranted, such examination should be 
conducted.  

9.  The RO should determine whether the 
veteran was notified of an August 1993 rating 
decision which denied service connection for 
PTSD, including notice of appellate rights.  

If notice was not provided, the claim for 
service connection for PTSD should be 
readjudicated on the merits.  

If the RO determines that the August 1993 
rating decision is final, the RO should 
determine whether new and material evidence to 
reopen the claim for service connection for 
PTSD has been submitted since August 1993.  If 
new and material evidence has been submitted, 
the claim should be developed, including 
further attempts, such as by obtaining unit 
records, to verify the veteran's stressor 
statements, including stressors described in 
testimony before the Board.  Then, the RO 
should determine whether any stressor is 
verified, and, if so, afford the veteran VA 
psychiatric examination.

10.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran and 
his representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________            
______________________________
   JOAQUIN AGUAYO-PERELES                                     
J. A. MARKEY
                  Veterans Law Judge,                                   
Veterans Law Judge, 
            Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


